 


109 HR 1137 IH: Responding Equitably, Swiftly, Proportionally, and On-time to Natural Disasters Act of 2005
U.S. House of Representatives
2005-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1137 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2005 
Mr. Hastings of Florida (for himself, Mr. Shaw, Mr. Meek of Florida, Ms. Corrine Brown of Florida, Mr. Davis of Florida, Ms. Wasserman Schultz, Mr. Boyd, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to improve Federal response to disasters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Responding Equitably, Swiftly, Proportionally, and On-time to Natural Disasters Act of 2005. 
2.Ensuring declarationSection 101(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121(b)) is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting a semicolon; and 
(3) by inserting after paragraph (6) the following: 
 
(7)ensuring that Federal assistance is adequate and allows individuals to maintain a quality of life that is, to the extent possible and practicable, similar to that before a disaster without adversely affecting a State or local government’s ability to provide the necessary services to its citizens; and 
(8)ensuring that minority and low-income individuals and households and those living in underserved communities receive the equitable technical, human, and financial assistance.. 
3.Reimbursement for debris removal in private communitiesSection 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173) is amended— 
(1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and 
(2)by inserting after subsection (a) the following: 
 
(b)Reimbursement for debris removal on private-lands and communities 
(1)In generalA State or local government shall be eligible for reimbursement under this title for debris removal on private lands if the State or local government maintains the roads utilized for access to such lands, provides public safety services, or provides individual and communal garbage removal services to the residents of such lands. 
(2)Special ruleA State or local government shall be eligible for reimbursement under this title for debris removal on private lands in a community if failure to remove debris in that community places the lives, health, and safety of those living in the community at immediate risk. 
(3)Effective dateThis subsection shall apply to all presidential disaster declarations issued under this Act on or after August 11, 2004.. 
4.Improving individual and household assistance 
(a)Eligibility for assistanceSection 408(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(a)) is amended by inserting after paragraph (2) the following: 
 
(3)Eligibility for assistanceUnder paragraph (1), an individual or household shall be eligible to apply for assistance provided under this section for a period of 18 months beginning on the date of declaration of the major disaster by the President. The President may extend such 18-month period with respect to a major disaster if the President determines that due to extraordinary circumstances with respect to that major disaster an extension would be in the public interest.. 
(b)Increase in individual and household assistanceSection 408 of such Act is further amended— 
(1)in subsection (c)(1)(A)(ii) by inserting plus 25 percent of that fair market rent after provided; 
(2)in subsection (c)(2)(C) by striking $5,000 and inserting $10,000; 
(3)in subsection (c)(3)(B) by striking $10,000 and inserting $20,000; and 
(4)in subsection (h)(1) by striking $25,000 and inserting $50,000. 
5.Improving coordination and response efforts at local emergency operations centersSection 302(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); 
(2)by striking and at the end of paragraph (3); 
(3)by and inserting after paragraph (3) the following: 
 
(4)designate a local coordinating officer per affected county for the duration of a major disaster who is either an employee of the Federal Emergency Management Agency or has significant experience in administering Federal disaster assistance for the purpose of maintaining consistent Federal representation in the affected county and assisting in the coordination of State and local disaster assistance efforts with those of the Federal Government; and. 
6.Use of Federal employees in determining and administering Federal disaster assistance 
(a)In generalSection 307 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5150) is amended— 
(1)by inserting (a) In general before In the; and 
(2)by adding at the end the following:  
 
(b)Special ruleNotwithstanding subsection (a), only employees of the Department of Homeland Security or any other appropriate Federal department or agency may allocate, distribute, or approve Federal financial assistance under this Act.. 
(b)Report to congress 
(1)PreparationThe Under Secretary of Homeland Security for Emergency Preparedness and Response shall prepare a report on the role and effectiveness of private organizations, firms, or individuals, in approving, coordinating and administering Federal emergency disaster assistance, including the results of any internal or external audits of private organizations, firms, or individuals on the administration of disaster assistance by these private organizations. 
(2)Deadline for transmittalThe Under Secretary shall transmit the report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate not later than 180 days after the date of enactment of this Act. 
7.Disaster expert program 
(a)Authorization of programTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201-5205) is amended by adding at the end the following: 
 
706.Disaster expert program 
(a)In generalThe Under Secretary of Homeland Security for Emergency Preparedness and Response shall establish and carry out a disaster expert grant program in accordance with this section. Grants under the program shall be made on a competitive basis. 
(b)Grant purposesUnder the grant program, grants may only be made— 
(1)to establish and maintain a disaster strike force team consisting of emergency planners, public safety officers, administrators, and other State and local officials with first-hand experience and knowledge in the coordination and administration of Federal, State, and local emergency assistance that are capable of providing the Federal Emergency Management Agency with timely on-the-ground assistance in disaster areas; 
(2)to provide disaster response training for members of such team, including training through real life experience; and 
(3)to supplement the relief efforts of Federal, State, and local officials in disaster areas with State and local government disaster experts.  
(c)Grant recipientsUnder the grant program, the Under Secretary may only make grants to units of local government and Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) that have first hand experience in coordinating, facilitating, and administering local and Federal disaster assistance and that are able to coordinate operations within a local emergency operations center between Federal, State, and local emergency coordinators.  
(d)LimitationParticipation in the grant program shall not adversely affect the ability of a unit of local government or Indian tribe to conduct its normal day to day business and respond to any natural disaster or emergency within its own community. 
(e)Federal shareThe Federal share of the cost of activities for which a grant is made under this section shall be 100 percent. 
(f)Administrative expensesNot to exceed 5 percent of the amount of a grant under this section may be used to pay the administrative expenses of the grant recipient in carrying out the activities for which the grant is made. . 
(b)Publishing of regulationsNot later than 120 days after the date of enactment of this Act, the Under Secretary of Homeland Security for Emergency Preparedness and Response shall issue regulations for the administering of the disaster expert grant program under section 706 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act and publish those regulations in the Federal Register. 
(c)Authorization of fundsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2006 through 2012. Such sums shall remain available until expended. 
 
